DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending in this application.  

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the following combination of limitations:
storing, in association with the first user account, one or more biasing parameters that are based on the spoken utterance, the one or more biasing parameters including: one or more speech biasing parameters that are based on one or more terms of the transcription; and/or one or more natural language understanding biasing parameters that are based on the at least one assistant action; wherein storing the one or more biasing parameters in association with the first user account causes future utterances to be processed using the one or more biasing parameters in response to the future utterances being classified as being spoken by the first user account; determining whether to store the one or more biasing parameters in association with one or more additional user accounts of the multiple user accounts, each of the additional user accounts being in addition to the first user account and being associated with a corresponding user that is in addition to the first user; in response to determining to store the one or more biasing parameters in association with the one or more additional user accounts: storing the one or more biasing parameters in association with at least a second user account of the one or more additional user accounts; wherein storing the one or more biasing parameters in association with the second user account causes future utterances to be processed using the one or more biasing parameters in response to the future utterances being classified as being spoken by the second user account; in response to determining to not store the one or more biasing parameters in association with the one or more additional user accounts: refraining from storing the one or more biasing parameters in association with any of the one or more additional user accounts.
The nearest prior art to the invention is Moreno Mengibar et al. (U.S. Patent 9,460,713) which utilizes bias parameters for use in language models but fails to selectively associate and store the biasing parameters as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677